Citation Nr: 1431234	
Decision Date: 07/11/14    Archive Date: 07/15/14

DOCKET NO.  11-29 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death pension benefits.  


WITNESSES AT HEARING ON APPEAL

Appellant & C.H.


ATTORNEY FOR THE BOARD

J. Nichols, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1944 to June 1946 and from September 1950 to January 1952.  The appellant has submitted a claim seeking VA death benefits as his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 administrative decision by the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, which denied the appellant's claim for VA death pension benefits on the basis that the appellant was not legally considered a surviving spouse of the Veteran.

The Board notes that while the issue on appeal relates to a claim for VA death pension benefits, the decision on appeal was limited to the appellant's status as a "surviving spouse" for VA purposes.  The extent to which the appellant is actually entitled to such benefits has not been considered by the RO, and the Board decision does not reach this aspect of the claim.

The appellant testified before the undersigned at a Travel Board hearing held at the RO in July 2012.  A transcript of the hearing is of record.

A review of the Virtual VA paperless claims processing system reveals documents that are pertinent to the present appeal (e.g., appellant's written submissions).  This evidence has not been considered by the Agency of Original Jurisdiction.  See 38 C.F.R. § 20.1304(c).  However, such statements are cumulative of the statements already contained in the record (and previously considered) specifically with respect to questioning the validity of the divorce decree.  As such, this evidence does not make any material impact on the decision rendered below, and it is unnecessary to obtain waiver of RO consideration in the first instance.  There are no uploaded documents in the Veterans Benefits Management System (VBMS) at this time. 

FINDINGS OF FACT

1. The Veteran and the appellant were legally married from February [redacted], 2004, until the time they were legally divorced on September [redacted], 2008; they had no children together.

2. The Veteran's certificate of death reflects that he died on August [redacted], 2009.

3. The Decree of Divorce issued by the Court of Common Pleas of Cameron County in Pennsylvania is valid.

4. There is no indication of a qualifying common law marriage as a means to otherwise show that the appellant and the Veteran had the requisite marital relationship from their legal divorce until the time of the Veteran's death, due to the fact that the attempted marriage was less than one year in duration from the time of their legal divorce to the time of the Veteran's death, and because the evidence reflects that the appellant did not enter into the attempted marriage without knowledge of the legal impediment of Pennsylvania law.


CONCLUSION OF LAW

The criteria for recognition as the Veteran's surviving spouse for purposes of VA death pension benefits have not been met.  38 U.S.C.A. §§ 101(3), 103, 1102, 1541, 5124, 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.1(j), 3.50, 3.52, 3.53, 3.54, 3.205, 3.206 (2013). 



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5-2004 (June 23, 2004); See also Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  

VA's General Counsel has concluded that compliance with the "notice" and "duty to assist" provisions of the VCAA is not required where a claim cannot be substantiated by additional evidence.  Under 38 U.S.C. § 5103(a), VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  Under 38 U.S.C. § 5103A, VA is not required to assist a claimant in developing evidence to substantiate a claim where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit.  See generally, VAOPGCPREC 5-2004 (June 23, 2004).

In any event, the appellant was provided notice by letter in October 2011 of the legal requirements necessary to support her claim with respect to establishment of a common law marriage.  

Furthermore, VA has assisted in attempting to obtain evidence relevant to the appellant's claimed status as surviving spouse.  Also, although the appellant claims to be receiving Social Security Administration (SSA) benefits, the Board finds that requesting such records would serve no useful purpose as there is no reasonable possibility that SSA records could assist in substantiating the claim, or rather, assisting to establishing a valid common law marriage as the requirements are still unmet on other grounds.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010) (38 U.S.C.A. § 5103A, in pertinent part, did not require VA to obtain all SSA disability records, only those that are relevant to the claim).

Moreover, during the Board hearing, the undersigned identified the issue on appeal and elicited testimony from the appellant for the purposes of assisting in substantiating her claim.  These actions by the undersigned serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Thus, to the extent that VA's duties to notify and assist are applicable in this context, such duties have been satisfied.

Pertinent Law and Analysis

The appellant is seeking VA death pension benefits as the Veteran has never in his lifetime filed a claim with VA.  See December 2009 VA Form 21-534.  Death pension is available to the "surviving spouse" of a veteran because of his nonservice-connected death, as long as the veteran served for the required period of time during wartime subject to certain income limitations.  See 38 U.S.C.A. §§ 101, 1541 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.23, 3.3 (2013).  Such benefits may be paid to a "surviving spouse" who was married to a veteran: (1) one year or more prior to a veteran's death, or (2) for any period of time if a child was born of the marriage, or was born to them before the marriage.  38 U.S.C.A. §§1102, 1541; 38 C.F.R. § 3.54.  The Veteran and the appellant did not have children together.

In pertinent part, the term "surviving spouse" means a person who was the spouse of the veteran at the time of a veteran's death, and who lived with the veteran continuously from the date of marriage to the date of a veteran's death (except where there was a separation which was due to the misconduct of, or procured by, a veteran without the fault of the spouse in the case of temporary separations) and who has not remarried or (in cases not involving remarriage) has not since the death of a veteran lived with another person and held himself or herself out openly to the public to be the spouse of such other person.  See 38 U.S.C.A. §101(3); 38 C.F.R. § 3.50.

For purposes of VA benefits, a marriage means a marriage valid under law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the right to benefits accrued.  38 C.F.R. §103(c); 38 C.F.R. §3.1(j).  The appellant has the burden to establish her status as claimant.  Sandoval v. Brown, 7 Vet. App. 7, 9 (1994) (citing Aguilar v. Derwinski, 2 Vet. App. 21, 23 (1991)).

In the Commonwealth of Pennsylvania, where the Veteran and appellant resided, common law marriage was made proactively invalid after January 1, 2005, by statute.  23 Pa.C.S.A. § 1103.  However, VA's General Counsel has held in a precedent opinion that an appellant's lack of knowledge that a common law marriage was not recognized by the appropriate jurisdiction is a legal impediment that does not necessarily bar recognition of the marriage for VA purposes.  VAOPGCPREC 58-91 (June 17, 1991).  This is because under 38 C.F.R. § 3.52, among other requirements, the common law marriage could be "deemed valid" on the theory that the surviving spouse could have entered into the purported common law marriage without knowledge of the fact that there was an impediment to the marriage.  See Colon v. Brown, 9 Vet. App. 104 (1996).  The impediment referred to here would be Pennsylvania's non-recognition of a common law marriage.  

In this case, the appellant claims that she entered into a common-law marriage with the Veteran subsequent to their divorce in September 2008.  Thus, it is not recognized as a valid common law marriage by the Commonwealth of Pennsylvania.   However, such an attempted marriage will be "deemed valid" if: (a) the attempted marriage occurred one year or more before the Veteran died; and (b) the claimant entered into the marriage without knowledge of the impediment; and (c) the claimant cohabited with the Veteran continuously from the date of the attempted marriage until his death; and (d) no claim has been filed by a legal surviving spouse who has been found entitled to gratuitous death benefits.  38 U.S.C.A. §103(a); 38 C.F.R. §3.52.  Where a surviving spouse has submitted proper proof of marriage and also meets the requirements of 38 C.F.R. § 3.52, the claimant's signed statement that she had no knowledge of an impediment to the marriage to the Veteran will be accepted, in the absence of information to the contrary, as proof of that fact.  38 C.F.R. § 3.205(c).

After a careful review of the evidence, the Board finds that the preponderance of the evidence is against a finding that the appellant is the surviving spouse of the Veteran for the purposes of VA death pension benefits.

First, in addressing the appellant's contention that she and the Veteran had a valid common law marriage subsequent to their divorce in September 2008, the Board finds against the establishment of a common law marriage as their attempted marriage was less than one year in duration.  A duplicate of their marriage certificate indicates that the appellant and the Veteran were legally married on February [redacted], 2004.  They were legally married until their divorce on September [redacted], 2008, as evidenced by a divorce decree issued by the Cameron County Court in Pennsylvania (validity of the divorce decree will be discussed, infra).  The appellant and the Veteran resided together until his death in August 2009.  Thus, for the purposes of establishing a valid common law marriage for VA purposes, the period for consideration is from September 2008 to August 2009.  Although the Board accepts that there was cohabitation by the Veteran and the appellant during that period, the attempted marriage did not occur one year or more before the Veteran died.  Thus, the time requirement of the attempted marriage has not been satisfied.  See 38 C.F.R. § 3.52(a).

Also, the evidence reflects against a finding that the appellant entered into the marriage without knowledge of the legal impediment under Pennsylvania law with respect to non-recognition of common law marriages.  The Board notes that the appellant has stated on this record that she and the Veteran obtained a divorce for the purposes of eligibility for State benefits although they had every intention of remaining together.  She and the Veteran were aware that by obtaining a legal divorce, their income levels would qualify them to receive State aid.  She also testified that once the divorce decree took effect, they were able to obtain the State benefits again.  She wrote in a statement to VA, "I understand the parameter[s] of the law because of the divorce."  To the extent that she is claiming that she was unaware of the fact that Pennsylvania does not recognize common law marriage, the Board finds such argument unpersuasive.  The Board finds that the appellant's statements are not credible with respect to demonstrating her lack of knowledge of any legal impediment to establishing a common law marriage.  The appellant has demonstrated her knowledge of the law sufficient to utilize it to her and the Veteran's financial advantage.  It is difficult to claim ignorance of the law in one instance where the outcome is disadvantageous when knowledge of law has been previously demonstrated in a self-interested context.  

For these reasons, the legal requirements are not met under 38 C.F.R. §3.52 for the establishment of a valid common law marriage for VA purposes.

Next, the Board addresses the appellant's contentions of record that her divorce is essentially invalid.  See 38 C.F.R. § 3.206 (The validity of a divorce decree regular on its face will only be questioned by VA if such validity is questioned by a party).  In several statements, the appellant averred that there was no record of the divorce being filed in any court.  See October 2011 Statement.  She testified in July 2012 that she did not know whether the divorce was recognized by the State.  Her daughter testified that the Veteran and the appellant did not receive a divorce decree and that the appellant questioned as to whether the divorce actually went into effect.  The appellant explained the process by which the Veteran obtained a divorce, to include paying a fee through an online web service for an attorney to assist in effectuating a divorce.  She claimed that she never signed any documents and stated "[w]e never saw an attorney, a judge, nobody."  When asked how she knew the divorce went into effect, the appellant indicated that she knew because she had a copy of the divorce decree, which she later mailed to VA as proof of divorce.  The record contains the divorce decree issued by the Court of Common Pleas of Cameron County in Pennsylvania signed on September [redacted], 2008 by a presiding judge.  The record also contains a signed complaint dated February 2008 from the plaintiff (the appellant), which was also signed by the attorney.

In cases where recognition of a divorce decree is brought into question, where there is a question regarding the validity of marriage to a veteran following a divorce, the matter of recognition of the divorce by the VA will be determined according to the laws of the applicable jurisdiction.  See 38 C.F.R. § 3.206(b).  Looking to Pennsylvania statute with respect to the validity of divorce decrees, see Pa.C.S.A § 3333, it would be difficult for the appellant, who is the named plaintiff in the divorce action and the party who sought and obtained a divorce decree, to make an attack upon the validity of the decree.  Despite her contentions that she was unaware of the Veteran's actions in obtaining a divorce and that unaware of the efficacy of the decree, according to the legal documents submitted by the appellant, the evidence shows that she brought the divorce action as the complainant, signed the complaint, and received a divorce decree from the State Court.  She did not claim that the documents were fraudulent or that her signature was forged.  She stated in October 2012 that she regretted informing VA of the divorce decree and that she was not in sound mind when she signed the decree.  

The Board finds the appellant's statements to lack credibility as she previously admitted to having purposefully engaged the legal system in obtaining a divorce with the Veteran to obtain benefits from the State.  The Board finds any statements as to her state of mind when agreeing to and effectuating the divorce as the plaintiff to be not credible in light of the contradictions shown by the record.  The Board notes that the appellant's arguments in support of her claim are contradictory.  On one hand, she claims that a valid common law marriage took effect after the divorce (hence, acknowledging the validity of the divorce) and submitted evidence to support this contention.  On the other hand, she claims that the divorce was not valid, which is essentially claiming that she was legally married at the time of the Veteran's death.  These two arguments are inherently contradictory.

Thus, for VA purposes, and in light of applicable Pennsylvania law governing the validity of divorce decrees, the Board finds that the divorce decree is valid.  The Board is also persuaded by the fact that Pennsylvania recognized the divorce decree as valid when the State resumed in providing monetary benefits to the Veteran and the appellant based upon their separate incomes after notification of the divorce.

The appellant has not submitted any evidence that properly invalidates the divorce decree or validates a common law marriage to the Veteran.  Thus, she has not met her burden to come forward with preponderating evidence of a valid marriage under Pennsylvania law.  See Aguilar, 2 Vet. App. at 23.  Based on the evidence of record, she is not entitled to recognition as the Veteran's surviving spouse.  See Sabonis, 6 Vet. App. at 430 (where the law is dispositive, a claim should be denied because of a lack of entitlement under the law).


ORDER

Entitlement to recognition as the Veteran's surviving spouse for purposes of VA death pension benefits is denied.



____________________________________________
D.C. SPICKLER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


